Citation Nr: 9930392	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-25 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Forrest Braack, Ph.D.



ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1961 to January 1970, appealed that decision to the BVA.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of severe impairment of 
the ability to establish and maintain effective or favorable 
relationships with people and severe impairment in the 
ability to obtain or retain employment.  

2.  The veteran's PTSD is productive of severe social and 
industrial impairment with reduced reliability and 
productivity with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

3.  The veteran's hearing acuity for the left ear is at level 
V.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1996 & 1998).

2.  The criteria for a compensable evaluation for hearing 
loss of the left ear have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.85, 4.87 Diagnostic 
Code 6100 (1998); 64 Fed. Reg. 25202 (May 11, 1999), to be 
codified at 38 C.F.R. §§ 4.85, 4.86.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to evaluations in 
excess of those currently assigned for PTSD and hearing loss 
of the left ear.  In this regard, the veteran maintains that 
the respective 50 percent and noncompensable evaluations do 
not reflect the severity of those disabilities. 

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (1998).  
Where an increased rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

The VA has the duty to acknowledge and consider all 
regulations that are potentially applicable to the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Each disability must be reviewed in 
relation to its history and emphasis must be placed upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1998).  Medical reports must be interpreted 
in light of the whole recorded history, and each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (1998).  The basis 
of a disability evaluation is the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (1998).  

When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998). 

I.  Increased Evaluation for PTSD

During a personal hearing held before the undersigned Member 
of the Board sitting at the RO in January 1999, the veteran 
testified that he lived in isolation and had had no friends 
since his first wife died in 1972.  The veteran indicated his 
belief that he currently was at a court martial and the enemy 
was nearby.  He noted flashbacks and recalled an instance 
when he physically assaulted a physician who "push[ed] the 
wrong buttons."  In addition, the veteran indicated three 
failed suicide attempts and noted that he was fired from his 
job at Marathon Electric on six occasions.  Although he 
currently worked at Marathon, the veteran indicated that the 
company had made many changes in order to keep him there and 
to keep him calm.  The veteran testified that although he 
dated women he was impotent as a result of the medications he 
took for his condition.  He indicated that since 1987 he had 
"56 or 57" different women interested in him.  He also 
indicated that he wished to establish a ministry.  He noted 
that he had a college degree and was working on his Master's 
degree.  

According to Forrest Braack, Ph.D., the veteran lived in 
total isolation in his house and did not venture out except 
to go to work.  Dr. Braack testified that 95 percent of the 
time the veteran lived in Vietnam mentally.  He indicated 
that the veteran had boarded up his house and remained on 
constant alert for any type of action.  He noted that he had 
intervened on the veteran's behalf on many crisis occasions 
at Marathon.  Dr. Braack explained that although the veteran 
had assaulted approximately 22 people at his place of 
employment, he remained employed because he was one of the 
few people who understood the operating system of a computer 
language in robotics.  According to Dr. Braack, the company 
had created a virtual "bunker complex" for the veteran.  He 
noted that the veteran currently was on probation with the 
company.  In addition, he opined that the veteran had 
suicidal and homicidal thoughts every minute of his life and 
should not be employed because he was a danger to his 
coworkers.  Dr. Braack testified that he had no idea how the 
veteran functioned at all in a work environment, but 
indicated that he was able to compartmentalize and do a 
highly technical job while isolated from others.       

Dr. Braack opined that the veteran should be rated 100 
percent disabled under the current rating criteria.  He 
indicated that he administered 14 separate tests to the 
veteran, to include the Baldwin Suicide Lethality Scale on 
which the veteran scored a 45, with scores of 25 or more 
indicating high risks for lethal behavior towards oneself or 
others.  In addition, Dr. Braack read from an August 1997 
clinical interview which detailed the veteran's Vietnam 
duties.  The private psychologist stressed the veteran's 
exposure to numerous stressors during his period of military 
service.  He testified that the veteran had recurrent 
nightmares, full-blown flashbacks at least 25 times a week, 
daily hallucinations, near constant suicidal and homicidal 
thoughts, a constant deep depression, constant 
hypervigilance, and anger outbursts approximately 30 times a 
day which at times resulted in physical violence to others 
and to property.  Dr. Braack assigned the veteran a GAF score 
of 10, noting that he was dangerous.  He attacked the 
validity of a GAF score of 55 assigned by VA examiners.      

In addition to the foregoing testimony, other pertinent 
evidence of record consists of numerous private and VA 
examinations.  The private examinations of record were 
conducted by Dr. Braack.  In a December 1996 examination, Dr. 
Braack detailed the veteran's military duties and stressors 
and administered a number of psychological tests to the 
veteran.  The symptomatology noted to be associated with the 
veteran's PTSD included emotional shut down, daily 
flashbacks, vivid recurrent intrusive memories, nightmares, 
deep depressions, thoughts of suicide and homicide, stimulus 
sensitivity, hyperstartle responses, constant hypervigilance, 
anger outbursts, mood swings, distrust, and social isolation, 
among other things.  It was noted that this symptomatology 
affected every aspect of the veteran's life, to include 
several failed marriages and relationships, anger outbursts 
in the community, and difficulties at work.  Dr. Braack 
indicated that the veteran's vocational difficulties had 
increased at work since 1992 to the point where he had had to 
interact with the veteran's supervisors on a frequent basis 
and, despite Marathon's critical need for his skills, the 
veteran still was placed on probation.  

Received in January 1997 were records relating to the 
veteran's admission to the Breech Medical Center emergency 
room in March 1996 with complaints of chest pains.  The 
veteran's past history of PTSD was noted.  A subsequent VA 
social service note dated in March 1996 indicates that after 
heart problems were ruled out, it was determined that the 
veteran was suffering from anxiety attacks.  The veteran also 
reported suffering from flashbacks, depression, anger attacks 
and decreased sleep with nightmares.  He denied being 
suicidal or homicidal.  A subsequent social service note 
dated in April 1996 indicates that in anticipation of 
securing a position in counseling with Dr. Braack, the 
veteran had given notice to his employer.  Unfortunately, the 
position did not materialize.  The veteran asked if a 
clinician from VA would call the personnel manager at 
Marathon and attest that the veteran's prior complaints of 
stress were due to his medical condition and not the work 
environment at Marathon.  The veteran described Marathon as a 
wonderful place to work and his bosses as "a Godsend."  It 
was also noted that Dr. Braack had also written a letter to 
Marathon indicating that the veteran's medical condition 
appeared to be the cause of his anxiety problems.  The 
veteran felt that he would be physically fit to return to 
work in two weeks.  

In an August 1997 examination, Dr. Braack again administered 
psychological tests to the veteran, to include the Baldwin 
Suicide/Lethality Scale on which the veteran scored a 45 
(scores over 25 represent a high risk for lethal behavior 
toward oneself or others).  Reported symptomatology and 
clinical findings were similar to those noted during the 
December 1996 examination, in addition to evidence of 
hallucinations and delusions on a daily basis, near constant 
panic, and illogical, obscure speech.  Dr. Braack stated that 
the veteran's vocational difficulties had increased 
significantly since he was last evaluated in 1996; he 
indicated that the veteran was on probation and would be 
terminated if further problems arose.  Dr. Braack assigned 
the veteran a GAF score of 15 (noting that this might be 
higher than it in fact was) based on his potential to harm 
himself or others as evidenced by persistent violence and 
persistent suicidal ideations, plans and previous attempts.      

VA examinations were conducted in May and December 1997.  
During the May 1997 examination, the veteran indicated that 
he first sought psychiatric treatment in 1989.  He reported 
that his mood was better since he had been on medication, to 
include Trazodone, Prozac and Klonopin.  Reported 
symptomatology included stress, nightmares approximately four 
times a week, flashbacks, and jumpiness.  Mental status 
examination revealed slowed speech, blunted affect, and 
depressed mood.  No homicidal or suicidal ideation was noted 
and no delusions or hallucinations were elicited.  The 
examiner opined that the veteran's PTSD had had a significant 
impact on the veteran's working life and marital life (the 
veteran was divorced two times), but noted that the veteran 
currently held a job.    

In December 1997, the veteran was examined by two VA 
psychiatrists (in separate examinations).  During the first 
examination, the veteran reported that he worked 10-hour days 
for Marathon Electric.  He noted that with the help of his 
medicine and "sheer determination on [his] part," he was 
able to remain employed.  However, he indicated that he was 
"stuck in an office by [him]self" and had not received a 
raise since 1992.  He stated that his energy and 
concentration levels were satisfactory at work, but poor at 
home.  Reported symptomatology included sleeplessness, 
nightmares, paranoia, frequent thoughts of death or suicide, 
depression, panic attacks, constant worrying, difficulty with 
concentration (although at work he was aware that he had to 
stay focused and was able to do so) and memory, avoidance 
techniques, irritability, angry outbursts, hypervigilance and 
an easy startle response.  

During the interview, the veteran was guarded and appeared 
hostile at times.  His thoughts generally were organized and 
goal directed.  He was alert and oriented, but appeared to 
have some memory/cognitive deficits.  He denied any current 
auditory hallucinations, delusions or psychotic symptoms.  He 
admitted chronic passive suicidal thoughts, but denied any 
current active suicidal intentions or plans.  His mood and 
affect were depressed.  He appeared anxious and startled 
easily on two occasions.  According to the examiner, the 
veteran had major impairments in his ability to function both 
at work and in his personal life.  The examiner noted that 
the veteran's insight and judgment appeared to be impaired by 
his depression/anxiety.  A GAF score of 31 was assigned.

During the second December 1997 VA examination, the veteran 
indicated that he had two children from his first marriage 
(his first wife died of a heart attack) and he remained in 
touch with one of them.  The veteran noted two subsequent 
divorces.  He also noted that he worked for the last 10 years 
at Marathon Electric Company as a mechanic and computer 
supervisor.  Symptomatology noted was similar to that 
reported at the earlier examination.  The veteran indicated 
that his son was his only friend.  Mental status examination 
revealed fluent and articulate speech, at times hostile, and 
a mood that ranged from anxious to hostile.  The veteran 
described his mood as depressed.  The examiner noted that the 
veteran's thought flow was organized and goal directed.  The 
veteran admitted to chronic feelings of hopelessness and 
thoughts of suicide, but denied any intent.  He also noted 
past homicidal thoughts directed towards VA representatives.  
Memory appeared intact and judgment and insight were 
considered good as to his current situation, but poor as to 
future plans and relationships.  This examiner assigned the 
veteran a GAF score of 50.    

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability. Adjectival descriptions such as "severe" are 
not determinative of the degree of disability, rather the 
report and analysis of the symptomatology and full 
consideration of the whole history by the rating agency is 
determinative. 38 C.F.R. § 4.130 (1996). Social 
inadaptability is evaluated only as it affected or impaired 
industrial adaptability. See 38 C.F.R. § 4.132, Diagnostic 
Code 9411, Note (1) (1996).

Under the criteria in effect prior to November 7, 1996, a 50 
percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired, and the psychoneurotic 
symptoms resulted in such reductions in initiative, 
flexibility, efficiency and reliability levels as to result 
in considerable industrial impairment. 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 70 percent evaluation was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id.  A 100 
percent evaluation was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  A 100 
percent rating was also warranted when total incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed thought or behavioral process 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  A 100 
percent rating was also warranted when a veteran was 
demonstrably unable to obtain or retain employment.  Id.

Under the current schedular criteria, a 50 percent evaluation 
for PTSD requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks that occur more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

Taken as a whole, the evidence reveals significant social and 
industrial impairment and indicates that the veteran's PTSD 
warrants a 70 percent evaluation under the both the old and 
new rating criteria.  Despite the veteran's reported social 
isolation, the record shows that he apparently dates and 
socializes frequently enough to have retained the interest of 
50-plus women over a 12-year period (by the veteran's own 
report).  In addition, the veteran is able to maintain a 
relationship with his son.  Further at his hearing before the 
undersigned the veteran reported that he regularly meets with 
and ministers to other veterans.  Moreover, although the 
record reveals a history of difficulty with coworkers and 
numerous firings from his position, the record also shows 
that the veteran currently is employed with Marathon Electric 
on a full-time basis.  Although Dr. Braack believes that the 
veteran should not be working, the fact remains that the 
veteran is working.  In fact, he has been employed with the 
same company for 10 years and currently works 10-hour days.  
The Board has considered whether a 100 percent rating may be 
assigned under the old criteria.  However, the Board finds 
that the record does not support a finding that the veteran 
is virtually isolated in the community, unemployable or has 
profoundly retreated from reality.  

The Board finds that the symptomatology associated with the 
veteran's PTSD more closely approximates the criteria for a 
70 percent rating under the new criteria.  Specifically, the 
record supports a finding that the veteran suffers from 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood.  Further, the veteran and Dr. Braack testified that 
the veteran suffers from unprovoked irritability with periods 
of violence.  

The Board has considered Dr. Braack's opinion that the 
veteran should be assigned a 100 percent evaluation.  
However, the overall picture associated with the veteran's 
mental health comports more accurately with a 70 percent 
evaluation.  In this regard, the Board has based its decision 
on all of the evidence of record, to include not only the 
opinion of Dr. Braack, but the opinion of multiple VA 
physicians, along with the fact that the veteran currently 
maintains full-time employment and socializes with others 
outside his immediate family.  The Board finds that a 100 
percent evaluation is not warranted and a 70 percent 
evaluation accurately reflects the current level of 
disability associated with the veteran's PTSD.

II.  Increased Evaluation for Hearing Loss of the Left Ear

The veteran's left ear hearing loss is rated under Diagnostic 
Code 6100.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. § Part 4 (1998), including the rating criteria for 
evaluating a hearing loss disorder.  This amendment was 
effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 (May 
11, 1999).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran, unless Congress or the Secretary 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date. Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board must evaluate the 
veteran's claim for an increased rating prior to June 10, 
1999, under the old criteria and must evaluate the veteran's 
claim for an increased rating from June 10, 1999, under both 
the old and newly revised regulations in order to ascertain 
which version is most favorable to his claim, if indeed one 
is more favorable than the other.

The Board notes that the RO has not had the opportunity to 
consider the veteran's claim in light of the newly revised 
regulations and the veteran has not been given notice of the 
new regulations.  However, it is not necessary to remand this 
claim since he is not prejudiced by the Board's consideration 
of the new regulations in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this regard, the Board 
notes that the amended regulations did not result in any 
substantive changes, but merely provided explanatory 
comments; essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  Accordingly, in this 
case, neither the old or the new rating criteria can be more 
favorable to the veteran's claim as the criteria are 
identical. 

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. §§ 4.85 and 
4.87(1998).  Under these criteria, evaluations of unilateral 
defective hearing range from noncompensable to 10 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with average hearing threshold level as measured by 
pure tone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second.  See 38 C.F.R. §§ 4.85 and 
4.87 (1998), as amended by 64 Fed. Reg. 25202-25210 (May 11, 
1999).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  See 38 C.F.R. 
§ 4.87.  In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. §§ 3.383, 4.14 (1998).  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 C.F.R. § 4.87, Codes 6100 to 6101 (1998). 

In the present case, at the time of the veteran's most recent 
VA audiometric examination in December 1997, pure tone air 
conduction threshold levels, in decibels, for the frequencies 
1000, 2000, 3000 and 4000 hertz in the veteran's service-
connected left ear, were 50, 60, 65, and 70 decibels, 
respectively, for a pure tone average of 61 decibels, with 
speech recognition ability of 74 percent.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  In the case at hand, the 
audiometric findings obtained are consistent with level V 
hearing in the left ear; hearing in the nonservice-connected 
right ear is considered to be normal for rating purposes.  
38 C.F.R. §§  3.383, 4.14 (1995).  The Board notes that a 
noncompensable rating is warranted for unilateral defective 
hearing where, as in the present case, the auditory acuity in 
the service-connected ear is manifested by a pure tone 
threshold average of between 58 and 65, and speech 
discrimination ability of between 68 and 74 percent (level 
V).  See 38 C.F.R. § 4.87, Code 6100.  

The Board notes that the veteran underwent audiological 
testing in April 1997 at which time pure tone air conduction 
threshold levels, in decibels, for the frequencies 1000, 
2000, 3000 and 4000 hertz in the veteran's service-connected 
left ear, were 60, 70, 65, and 75 decibels, respectively, for 
a pure tone average of 67 decibels, with speech recognition 
ability of 76 percent.  At that time, the audiometric 
findings obtained were consistent with level IV hearing in 
the left ear, again warranting a noncompensable evaluation.  
See 38 C.F.R. § 4.87, Code 6100.  Accordingly, it must be 
concluded that the evidence as a whole does not warrant a 
disability evaluation in excess of the noncompensable 
evaluation for hearing loss in the left ear currently 
assigned.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 57-58 (1990).


ORDER

Subject to the law and regulations governing the award of 
monetary compensation, a 70 percent evaluation for PTSD is 
granted.

A compensable evaluation for left ear hearing loss is denied.



		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals



 

